appeal were premature. Because appellant failed to designate an

                appealable order, we

                           ORDER these appeals DISMISSED.




                                               Piting



                                               Parraguirre

                                                 rat
                                                Saitta
                                                                        J.



                cc: Hon. Brent T. Adams, District Judge
                     Jamie A. Rosaschi
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA                                       2
(Oj 1947A